 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Andrew Maves,                                     No. CV-18-00622-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Plaintiff Andrew Maves applied for supplemental security income, alleging
17   disability beginning July 31, 2012. (A.R. 19.) The claim was denied initially on August
18   26, 2014, and upon reconsideration on December 3, 2014. (Id.) Plaintiff then requested a
19   hearing. (Id.) On June 23, 2016, Plaintiff testified at a hearing before an Administrative
20   Law Judge (ALJ). (Id. at 38-57.) At the conclusion of the hearing, the ALJ ordered a
21   psychological consultative examination. (Id. at 55.) A second hearing was held on
22   December 6, 2016, at which Plaintiff and a vocational expert (VE) testified. (Id. at 58-90.)
23          On January 12, 2017, the ALJ issued a written decision finding Plaintiff not disabled
24   within the meaning of the Social Security Act (“Act”), which became the Commissioner’s
25   final decision when the Appeals Council denied review. (Id. at 1-3.) On February 26,
26   2018, Plaintiff sought review by this Court. (Doc. 1.) After receipt of the administrative
27   record (Doc. 11), the parties fully briefed the issues for review (Docs. 15-16). For reasons
28   stated below, the Court reverses the Commissioner’s decision and remands for further
 1   proceedings.
 2                                         BACKGROUND
 3          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 4   follows a five-step process. 20 C.F.R. § 404.1520(a). At the first step, the ALJ determines
 5   whether the claimant is engaging in substantial gainful activity. § 404.1520(a)(4)(i). If so,
 6   the claimant is not disabled and the inquiry ends. At step two, the ALJ determines whether
 7   the claimant has a “severe” medically determinable physical or mental impairment.
 8   § 404.1520(a)(4)(ii). If not, the claimant is not disabled and the inquiry ends. At step
 9   three, the ALJ considers whether the claimant’s impairment or combination of impairments
10   meets or medically equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R.
11   Pt. 404. § 404.1520(a)(4)(iii). If so, the claimant is automatically found to be disabled. If
12   not, the ALJ proceeds to step four. At step four, the ALJ assesses the claimant’s residual
13   functional capacity (RFC) and determines whether the claimant is still capable of
14   performing past relevant work. § 404.1520(a)(4)(iv). If so, the claimant is not disabled
15   and the inquiry ends. If not, the ALJ proceeds to the fifth and final step, where she
16   determines whether the claimant can perform any other work based on the claimant’s RFC,
17   age, education, and work experience. § 404.1520(a)(4)(v). If so, the claimant is not
18   disabled. If not, the claimant is disabled.
19          At step one, the ALJ found that Plaintiff has not engaged in substantial gainful
20   activity since his application. (A.R. 21.) At step two, the ALJ found that Plaintiff has the
21   following severe impairments: depression and anxiety. (Id.) At step three, the ALJ
22   determined that Plaintiff does not have an impairment or combination of impairments that
23   meets or equals the severity of one of the listed impairments in Appendix 1 to Subpart P of
24   20 C.F.R. Pt. 404. (Id. at 22.) At step four, the ALJ found that Plaintiff:
25                  has the [RFC] to perform a full range of work at all exertional
                    levels but with the following nonexertional limitations: he has
26                  no limitation in his ability to understand, remember, and carry
                    out simple instructions, but a mild limitation in his ability to
27                  make judgments on simple work-related decisions. Mild is
                    defined as a slight limitation, but he is still able to function
28                  well. [He] is limited to unskilled work that can be learned on
                    the job in 30 days or less . . . [h]e has a moderate limitation in


                                                   -2-
 1                 his ability to interact appropriately with the public and
                   coworkers. Moderate is defined as more than a slight
 2                 limitation, but still able to function satisfactorily. Finally, he
                   has a mild limitation in his ability to respond appropriately [to]
 3                 usual work situations and changes in routine work setting.
 4   (Id. at 23-24.) The ALJ also found that Plaintiff has no past relevant work. (Id. at 29.) At
 5   step five, however, after considering Plaintiff’s age, education, work experience, and RFC,
 6   the ALJ concluded that there are jobs that exist in significant numbers in the national
 7   economy that Plaintiff can perform. (Id.) Accordingly, the ALJ found Plaintiff not
 8   disabled. (Id. at 30.)
 9                                  STANDARD OF REVIEW
10          It is not the district court’s role to review the ALJ’s decision de novo or otherwise
11   determine whether the claimant is disabled. Rather, the court is limited to reviewing the
12   ALJ’s decision to determine whether it “contains legal error or is not supported by
13   substantial evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial
14   evidence is more than a scintilla but less than a preponderance, and “such relevant evidence
15   that a reasonable mind might accept as adequate to support a conclusion.” Id. “Where
16   evidence is susceptible to more than one rational interpretation, the ALJ’s decision should
17   be upheld.” Id. The court, however, “must consider the entire record as a whole and may
18   not affirm simply by isolating a ‘specific quantum of supporting evidence.’” Id. Nor may
19   the court “affirm the ALJ on a ground upon which he did not rely.” Id.
20                                         DISCUSSION
21          Plaintiff challenges whether the ALJ’s RFC determination is supported by
22   substantial evidence. Specifically, Plaintiff contends that the ALJ improperly weighed
23   medical opinions, rejected his symptom testimony, and rejected the lay testimony of
24   Plaintiff’s grandfather.
25   I. Medical Opinions
26          Plaintiff argues that the ALJ improperly weighed the opinions of Drs. Warden and
27   Teed. In weighing medical source opinions, the ALJ should distinguish between three
28   different types of physicians: (1) treating physicians, who actually treat the claimant; (2)


                                                 -3-
 1   examining physicians, who examine but do not treat the claimant; and, (3) nonexamining
 2   physicians who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830
 3   (9th Cir. 1995). The ALJ generally should give more weight to the opinion of a treating
 4   physician than to the opinion of an examining physician, and more weight to the opinion
 5   of an examining physician than to the opinion of a non-examining physician. Orn, 495
 6   F.3d at 631; Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987).
 7          Where a treating physician’s opinion is not contradicted by another physician, it
 8   may be rejected only for “clear and convincing” reasons, and where it is contradicted, it
 9   still may not be rejected without “specific and legitimate reasons” supported by substantial
10   evidence in the record. Lester, 81 F.3d at 830. Likewise, when an examining physician’s
11   opinion is not contradicted by another physician, it may only be rejected for “clear and
12   convincing” reasons, and when an examining physician’s opinion is contradicted by
13   another physician, the ALJ is required to provide only “specific and legitimate reasons” to
14   reject the opinion. Id. at 830-31. “An ALJ can satisfy the substantial evidence requirement
15   by setting out a detailed and thorough summary of the facts and conflicting clinical
16   evidence, stating his interpretation thereof, and making findings.” Garrison v. Colvin, 759
17   F.3d 995, 1012 (9th Cir. 2014) (internal quotation and citation omitted).
18          A. Dr. Warden
19          Dr. Warden, Plaintiff’s treating psychologist, opined on Plaintiff’s functional
20   capabilities. (A.R. 484-87, 601-04.) Dr. Warden opined that Plaintiff had moderate-to-
21   extreme functional limitations in his ability to perform simple work and make simple
22   decisions, maintain attention and concentration, and perform activities in a schedule. (Id.)
23   Plaintiff has extreme limitations in his ability to interact appropriately with the general
24   public, get along with coworkers without distracting them or exhibiting extreme behaviors,
25   and accept instructions and respond appropriately to criticism from supervisors. (Id.)
26   Based on these findings, Dr. Warden opined that Plaintiff’s impairments would cause him
27   to be absent from work more than three times a month and prevented him from performing
28   a full-time job on a regular and continuing basis. (Id.)


                                                 -4-
 1          The ALJ gave Dr. Warden’s opinions little weight. (Id. at 27.) Because Dr.
 2   Warden’s opinions are contradicted by other acceptable medical sources (see, e.g., id. at
 3   95, 99-101, 112-15, 428, 612-13), the ALJ’s reasons for discounting Dr. Warden’s opinions
 4   must be specific and legitimate and supported by substantial evidence in the record.
 5          In explaining why Dr. Warden’s opinions were discounted, the ALJ stated that Dr.
 6   Warden’s opinions were inconsistent with Plaintiff’s daily activities and Dr. Warden’s own
 7   treatment notes. (Id. at 27.) These reasons are specific and legitimate. See Morgan v.
 8   Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-602 (9th Cir. 1999); Molina v. Astrue, 674
 9   F.3d at 1111-12 (9th Cir. 2012).
10          In determining whether the ALJ’s reasons are supported by substantial evidence,
11   the Court finds it helpful to divide the limitations opined by Dr. Warden into two
12   categories: (1) limitations concerning concentration, focus, and ability to complete simple
13   tasks, and (2) limitations concerning interactions with the public, co-workers, and
14   supervisors.
15                  1. Concentration, Focus, Ability to Complete Simple Tasks
16          With respect to the first category, Dr. Warden opined to marked limitations. (A.R.
17   485-86.) This is inconsistent with Plaintiff’s daily activities, which consists of playing
18   video games, reading books and magazines, surfing the internet, performing household
19   chores, preparing and cooking simple meals, and using public transportation. (Id. at 27.)
20   Plaintiff admitted that he could “concentrate on video games and play-rule specific ‘first-
21   person’ on-line games” such as Skyrim and World of Warcraft, “[p]retty much most of the
22   day.” (Id. at 27, 70.)
23          These limitations also are inconsistent with Dr. Warden’s own treatment notes. For
24   example, Dr. Warden’s treatment notes regularly reflect that Plaintiff possessed organized
25   and logical thought, was goal directed, and had focused attention. (See, e.g., id. at 524,
26   526-27, 597, 599, 653, 655.) As such, the Court finds that the ALJ’s reasons for
27   discounting Dr. Warden’s opinions concerning concentration, focus, and ability to
28   complete simple tasks are supported by substantial evidence.


                                                -5-
 1                 2. Interactions with Public, Coworkers, and Supervisors
 2          With respect to the second category, Dr. Warden opined to extreme limitations.
 3   These limitations are not inconsistent with Plaintiff’s daily activities. In fact, the only
 4   relevant daily activity discussed by the ALJ was Plaintiff’s occasional use of public
 5   transportation (id. at 27), which, at best, is minimally probative of Plaintiff’s ability to
 6   interact appropriately with the public. The ALJ cites to no daily activities that are
 7   inconsistent with the opined-to limitations in interacting with coworkers or supervisors.
 8          Nor are the limitations opined to by Dr. Warden inconsistent with his own treatment
 9   notes. The ALJ’s decision to discount the opinion relies heavily on the fact that Dr.
10   Warden’s treatment notes discussed, among other things, Plaintiff’s good eye contact,
11   organized and logical thought, and focused attention. (See, e.g., id. at 526-27.) Although
12   these notes may serve as substantial evidence for discounting opinions regarding focus and
13   concentration, they are not substantial evidence for discounting opinions regarding
14   Plaintiff’s limitation in interpersonal interactions as a result of depression and anxiety. See
15   Pontzious v. Berryhill, No. 3:16-CV-8274-HRH, 2017 WL 6276371, at *5 (D. Ariz. Dec.
16   11, 2017). “[O]bservations of cognitive functioning during therapy sessions do not
17   contradict [Plaintiff’s] reported symptoms of depression and [] anxiety.” Ghanim v.
18   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014).
19          The ALJ also relied on treatment notes that describe Plaintiff as “doing well.” (A.R.
20   27.) Treatment notes, however, must be viewed in light of the overall diagnostic record.
21   See Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001). The fact that a person
22   suffering from depression makes some improvement “does not mean that the person’s
23   impairment [ ] no longer seriously affect[s] [his] ability to function in a workplace.” Id.
24   When read as a whole, the treatment notes reveal that, despite some occasional signs of
25   improvement, Plaintiff continued to experience severe symptoms, including ongoing
26   depression, emotional outbursts, extended periods of agitation, and inability to
27   appropriately respond to authority figures. (See, e.g., A.R. 523, 526, 598, 652, 656, 659.)
28          Although the reasons given for discounting Dr. Warden’s opinions concerning


                                                  -6-
 1   limitations in interacting with the public, coworkers, and supervisors are specific and
 2   legitimate, they are not supported by substantial evidence. Therefore, the Court finds that
 3   the ALJ improperly discounted Dr. Warden’s opinions on these functional limitations. (Id.
 4   at 26-27.) This error undermines the ALJ’s ultimate disability determination and is
 5   therefore not harmless. See Maydanis v. Colvin, 119 F. Supp. 3d 969, 977 (D. Ariz. 2015).
 6          B. Dr. Teed
 7          Dr. Teed, a consultative psychological examiner, also rendered an opinion on
 8   Plaintiff’s functional capabilities. (A.R. 612-14.) According to Dr. Teed, Plaintiff has no
 9   limitations in understanding, remembering, and carrying out simple instructions, and only
10   a mild limitation in making judgments on simple work-related decisions and in responding
11   appropriately to usual work situations. (Id.) She also reported that Plaintiff has moderate
12   limitations in interacting with the public and with coworkers, and marked limitations in
13   interacting with supervisors. (Id.)
14          The ALJ discounted only Dr. Teed’s opinions with respect to the marked
15   limitations—interacting appropriately with supervisors. (Id. at 28.) The ALJ’s only reason
16   for discounting this opinion is that it is “based on the [Plaintiff’s] one-time interaction with
17   Dr. Teed.” (Id.) This reason is not legitimate. “[I]f rejecting an examining physician’s
18   opinion simply because the doctor only saw the claimant once was a legitimate reason, then
19   there would be no role for examining physician’s opinions in the Social Security disability
20   regime, which is not the case. ALJs often rely on examining physicians’ opinions when
21   assessing the functional capacity of claimants.” Pontzious, 2017 WL 6276371, at *5. This
22   reason is particularly problematic here, where the ALJ has at the same time given great
23   weight to Dr. Teed’s other opinions, which are based on the same single examination of
24   Plaintiff. See Cancanon v. Comm’r of Soc. Sec. Admin., No. 17-CV-4319-PHX-GMS,
25   2019 WL 1099088, at *3 (D. Ariz. Mar. 8, 2019) (rejecting this rationale when “the ALJ
26   has at the same time given great weight to the state agency physicians who similarly
27   examined the claimant on one occasion”). The ALJ thus erred by giving little weight to
28   Dr. Teed’s opinion that Plaintiff had marked limitations in his ability to interact with


                                                  -7-
 1   supervisors, and this error was not harmless. See Maydanis, 119 F. Supp. 3d at 977.
 2   II. Symptom Testimony
 3          Plaintiff states that his anxiety “makes it hard for [him] to focus,” and his depression
 4   makes him lethargic and hopeless. (A.R. 250.) Plaintiff also contends that as a result of
 5   his conditions he is unable to stay on task, follow written instructions, handle stress or
 6   changes in his routine, get along with authority figures, and interact socially with others or
 7   new people. (Id. at 52, 65, 254-56.)
 8          In evaluating a claimant’s testimony regarding subjective pain or other symptoms,
 9   the ALJ must engage in a two-step analysis. First, the ALJ determines whether the claimant
10   presented objective medical evidence of an impairment that reasonably could be expected
11   to produce some degree of the symptoms alleged. Second, if the claimant makes this
12   showing and there is no evidence of malingering, “the ALJ can reject the claimant’s
13   testimony about the severity of her symptoms only by offering specific, clear and
14   convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996).
15   The Court need not uphold all of the ALJ’s reasons for discrediting a claimant, so long as
16   substantial evidence supports the ALJ’s decision. See e.g., Batson v. Comm’r of Soc. Sec.
17   Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).
18          The ALJ found that Plaintiff’s medically determinable impairments could
19   reasonably be expected to cause his alleged symptoms, but that his “statements concerning
20   the intensity, persistence and limiting effects of these symptoms are not entirely consistent
21   with the medical evidence” or his activity level. (A.R. at 25.) Therefore, the ALJ was
22   required to articulate clear and convincing reasons for discounting the testimony.
23          A. Objective Medical Evidence
24          First, the ALJ found that “the objective medical evidence fails to support
25   [Plaintiff’s] allegations.” (Id.) In support, the ALJ discussed Dr. Warden’s treatment notes
26   discussing Plaintiff’s logical and goal directed thought process, good insight, judgment,
27   concentration, and memory.1 (Id. at 25-26.) With respect to Plaintiff’s allegations that he
28          1
             The ALJ also cited as support Plaintiff’s Global Assessment of Functioning (GAF)
     score and the decision by Plaintiff’s treating psychologist to not modify his treatment plan

                                                  -8-
 1   cannot concentrate and focus, this reason is clear and convincing, see Rollins v. Massanari,
 2   261 F.3d 853, 857 (9th Cir. 2001),2 and supported by substantial evidence (see, e.g., A.R.
 3   524, 526-27, 597, 599, 653, 655). With respect to Plaintiff’s alleged limitations in
 4   interacting with the public, coworkers, and supervisors, however, it is not supported by
 5   substantial evidence. See Ghanim, 763 F.3d at 1164; Holohan, 246 F.3d at 1205; (See,
 6   e.g., A.R. 523, 526, 598, 652, 656, 659).
 7          B. Daily Activities
 8          The ALJ’s second reason for discounting Plaintiff’s symptom testimony is that his
 9   alleged symptoms are inconsistent with his daily activities. (A.R. 26-27.) This is a clear
10   and convincing reason when the activities indicate capacities are transferable to a work
11   setting. Molina, 674 F.3d at 1113. This reason is supported by substantial evidence with
12   respect to Plaintiff’s allegations regarding limitations in concentration and focus. For
13   example, Plaintiff can play and concentrate on his computer game nearly all day, watch
14   TV, read books and magazines, surf the internet, and perform simple household chores.
15   Substantial evidence does not show, however, that Plaintiff’s daily activities undermine the
16   severity of Plaintiff’s symptoms relating to interacting with the public, coworkers, and
17   supervisors.
18          Generally, “an ALJ’s error [is] harmless where the ALJ provided one or more
19   invalid reasons for disbelieving a claimant’s testimony, but also provided valid reasons that
20   were supported by the record.” Id. at 1115. In other words, an error is harmless “so long
21   as there remains substantial evidence supporting the ALJ’s decision and the error ‘does not
22   negate the validity of the ALJ’s ultimate conclusion.’ Id. (citing Batson, 359 F.3d at 1197).
23   Here, the ALJ’s error with respect to Plaintiff’s limitations in interacting with the public,
24   coworkers, and supervisors was not harmless. The VE testified that Plaintiff’s claimed
25
     despite “increased depression and anxiety.” (A.R. 25-26.) The Commissioner appears to
26   abandon these arguments on appeal, as such the Court will not discuss them.
27          2
              Although inconsistence with the weight of medical evidence can be clear and
     convincing reason for rejecting symptom testimony, it cannot serve as the sole basis. See
28   Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). This is of no moment here
     because the AJJ gave a second, valid reason, supported by substantial evidence.

                                                 -9-
 1   symptoms and limitations, if true, would preclude the performance of other work. (A.R.
 2   88-89); see Leusch v. Berryhill, -- F. Supp. 3d --, 2019 WL 176768, at *10 (D. Ariz. 2019).
 3   III. Lay Witness
 4          Keith Maves is Plaintiff’s grandfather. He has known Plaintiff since he was born
 5   and adopted him in 2003. According to Mr. Maves, Plaintiff “fears being criticized or
 6   judged,” “has become more reclusive and more distrusting of society,” and his “lack of
 7   social awareness often leads to misunderstanding and his ability to get along with others.”
 8   (A.R. 259-66.) Mr. Maves also reported that Plaintiff spends most of his time playing
 9   computer games.
10          “Lay testimony as to a claimant’s symptoms or how an impairment affects the
11   claimant’s ability to work is competent evidence that the ALJ must take into account.”
12   Molina, 674 F.3d at 1114. “[I]n order to discount competent lay witness testimony, the
13   ALJ must give reasons that are germane to each witness.” Id. (internal citation and
14   quotation omitted).
15          The ALJ declined to attribute “significant weight” to Mr. Maves’ report because he
16   “is not medically trained to make exacting observations . . . ,” thus resulting in questions
17   as to the accuracy of her statements. (A.R. 29.) The ALJ also rejected Mr. Maves’ report
18   because it was not consistent with the preponderance of the opinions and observations by
19   the medical doctors. (Id.) Lay witness testimony, however, cannot be discredited due to
20   lack of medical or vocational expertise. See Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir.
21   2009). Nor is it proper for an ALJ reject a witness’s lay testimony for lack of support from
22   the medical record. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). “The fact
23   that lay testimony and third-party function reports may offer a different perspective than
24   medical records alone is precisely why such evidence is valuable at a hearing.” Id. Neither
25   of the ALJ’s reasons for discounting Mr. Maves’ report is germane and, therefore, the ALJ
26   erred by giving little weigh to his observations.
27                                     SCOPE OF REMEDY
28          “When the ALJ denies benefits and the court finds error, the court ordinarily must


                                                - 10 -
 1   remand to the agency for further proceedings before directing an award of benefits.” Leon
 2   v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Under a “rare exception” to this rule,
 3   the Court may remand for an immediate award of benefits after conducting a three-part
 4   inquiry, known as the credit-as-true rule. An action may be remanded for an immediate
 5   award of benefits when the following factors are satisfied: (1) the record has been fully
 6   developed and further administrative proceedings would serve no useful purpose; (2) the
 7   ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether
 8   claimant testimony or medical opinion; and (3) the ALJ would be required to find the
 9   claimant disabled if the improperly discredited evidence were credited as true. Garrison,
10   759 F.3d at 1020 (internal citations omitted). Courts may, however, “remand for further
11   proceedings when, even though all conditions of the credit-as-true rule are satisfied, an
12   evaluation of the record as a whole creates serious doubt that a claimant is, in fact,
13   disabled.” Id. at 1020.
14          Here, the record as a whole leaves serious doubt as to whether Plaintiff is, in fact,
15   disabled within the meaning of the Act. For example, the probative value of Dr. Warden’s
16   opinions is questionable because they are premised in part on conditions, Plaintiff’s
17   depression and anxiety, which evidently are not being treated with medication. (A.R. 68.)
18   The record reflects that Plaintiff was last prescribed psychiatric medication in 2008, that
19   he ceased medication because he thought he was “more irritable” when medicated, and that
20   Dr. Warden “has left the door open” to resuming medication in the future. (See, e.g., id. at
21   68-69, 85 607.) Dr. Warden’s opinion assessing Plaintiff’s treatment without medication,
22   does not present a complete picture of Plaintiff’s limitations. It is important to know
23   whether, in Dr. Warden’s medical opinion, Plaintiff’s condition would likely improve or
24   be controlled with medication. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,
25   1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with medication are
26   not disabling for the purpose of determining eligibility for SSI benefits.”).
27          Moreover, the record contains no other medical opinion consistent with the severity
28   of limitations opined to by Dr. Warden. Rather, all other physicians who examined


                                                - 11 -
 1   Plaintiff or reviewed his records rendered opinions more consistent with the ALJ’s
 2   conclusion. For example, Dr. Teed opined that Plaintiff has only moderate limitations in
 3   his ability to interact with the public and coworkers, and marked limitations in his ability
 4   to interact appropriately with supervisors. (A.R. 613.) Dr. Yandell and Dr. Pearce, state
 5   agency psychological consultants, each opined that Plaintiff has only moderate limitations
 6   interacting with the public, coworkers, and supervisors. (Id. at 100-01, 114-15.) On this
 7   record, the Court finds that a remand for further proceedings is more appropriate so the
 8   ALJ can evaluate the competing medical opinions and other evidence as this evidence
 9   relates specifically to Plaintiff’s ability to interact with the public, coworkers, and
10   supervisors. Accordingly,
11          IT IS ORDERED that the Commissioner’s decision is REVERSED this action is
12   REMANDED for further proceedings consistent with this order. The Clerk of Court is
13   directed to enter judgment accordingly and terminate this case.
14          Dated this 25th day of March, 2019.
15
16
17
18
                                                   Douglas L. Rayes
19                                                 United States District Judge
20
21
22
23
24
25
26
27
28


                                                - 12 -
